PER CURIAM:
By order dated October 8, 1999, respondent was disbarred from the practice of law in the State of North Carolina for misappropriating client funds, disobeying numerous courts orders, and attempting to obstruct the investigation of his misconduct. North Carolina State Bar v. Jenkins, 99 DHC 20 (October 8, 1999). A letter from the Clerk of this Court, dated November 10, 1999, notifying respondent that he had thirty (30) days in which to inform this Court of any reason the imposition of the identical discipline should not be imposed on respondent in this state was sent to respondent via certified mail at addresses he provided to the North Carolina and South Carolina Bars. See Rule 29(b), RLDE, Rule 413, SCACR. Both letters were returned, one because the forwarding address had expired and the other because the letter was unclaimed. The Court has not otherwise received a response from respondent.
Finding a sufficient attempt has been made to serve notice on respondent, and finding none of the factors in Rule 29(d), RLDE, Rule 413, SCACR, present in this matter, we hereby disbar respondent from the practice of law in this state. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30 of Rule 413, SCACR.
DISBARRED.